SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1383
CAF 10-02195
PRESENT: SCUDDER, P.J., CENTRA, CARNI, LINDLEY, AND MARTOCHE, JJ.


IN THE MATTER OF AVA R.
--------------------------------------
CHAUTAUQUA COUNTY DEPARTMENT OF SOCIAL                              ORDER
SERVICES, PETITIONER-RESPONDENT;

ANGEL R., RESPONDENT-APPELLANT.


DAVID J. PAJAK, ALDEN, FOR RESPONDENT-APPELLANT.

JANE E. LOVE, MAYVILLE, FOR PETITIONER-RESPONDENT.

NANCY A. DIETZEN, ATTORNEY FOR THE CHILD, FREDONIA, FOR AVA R.


     Appeal from an order of the Family Court, Chautauqua County
(Judith S. Claire, J.), entered October 1, 2010 in a proceeding
pursuant to Social Services Law § 384-b. The order, among other
things, transferred custody and guardianship of the subject child to
petitioner.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated at Family Court.




Entered:    December 23, 2011                      Frances E. Cafarell
                                                   Clerk of the Court